t c summary opinion united_states tax_court james ramone taylor petitioner v commissioner of internal revenue respondent docket no 7137-13s filed date james ramone taylor pro_se michael r connelly and john q walsh jr for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by petitioner and respondent the sole remaining issue is whether respondent is estopped from denying that petitioner’s military retirement pay is excludable from gross_income for because the irs accepted petitioner’s amended tax returns for and on which he excluded his military retirement pay from gross_income 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for rule references are to the tax rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3the court held a telephone conference with the parties on date to clarify the issues in the case petitioner conceded the military retirement pay at issue was not excludable from gross_income under sec_104 or sec_122 respondent conceded the accuracy-related_penalty for an underpayment due to a substantial_understatement_of_income_tax under sec_6662 and b the court issued an order dated date confirming the sole remaining issue background this case was submitted fully stipulated by the parties pursuant to rule the first stipulation of facts filed on date and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in oklahoma petitioner is retired from the u s army army petitioner separated from the army on date with a rank of lieutenant colonel after having sufficient length of service to qualify for retirement his separation from the army was not due to disability neither the army nor the u s department of defense determined that petitioner was disabled or unfit for duty in the army at the time of his separation on date after his separation from the army petitioner filed an application with the u s department of veterans affairs va for compensation_for service-connected disabilities disability compensation on date the va determined that petitioner was entitled to disability compensation and that petitioner had a combined disability rating of i petitioner’ sec_2010 tax_return in petitioner received disability compensation payments from the va petitioner did not report the payments on hi sec_2010 tax_return the va did not report the payments to the irs and the irs did not determine the payments were includable in petitioner’s gross_income for in petitioner also received dollar_figure from the defense finance and accounting service dfas as net military retirement pay due to his previous service in the army petitioner’s gross military retirement pay was reduced by dollar_figure attributable to the portion of military retirement pay petitioner was required to waive because of his election to receive va disability compensation5 4on date the va determined that petitioner was entitled to receive disability compensation of dollar_figure per month starting on date the parties have not stipulated the amount of disability compensation that the va paid to petitioner in 5before a military retiree was not permitted to receive military retirement pay and va disability compensation concurrently see u s c sec supp see also u s c secs and supp in this regard a retiree was required to waive military retirement pay in an amount equal to any va disability compensation see s rept no pincite in the national defense authorization act for fiscal_year pub_l_no sec_641 a - c stat pincite4 congress repealed u s c sec and amended u s c sec to eliminate over a 10-year period beginning date the concurrent receipt restriction outlined above as applied to military retirees with continued and reduced by dollar_figure attributable to the portion of military retirement pay awarded to his former spouse dfas filed a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with the irs and issued the form to petitioner reporting the military retirement pay of dollar_figure as a taxable_distribution petitioner timely filed hi sec_2010 tax_return electronically petitioner did not include the dollar_figure of military retirement pay he received in that was reported to him by dfas on the form 1099-r ii petitioner’s original and amended and tax returns on his original and tax returns petitioner included his military retirement pay in gross_income sometime after filing the original tax returns petitioner spoke with a friend who was also a lieutenant colonel he also spoke with an individual to whom his friend referred him the individual advised petitioner that he could exclude some portion of his military retirement pay from gross_income on the basis of this advice petitioner decided he should exclude his military retirement pay from gross_income for these years continued service-connected disabilities rated by the va at not less than see u s c sec c in petitioner filed claims for tax refunds for and by filing amended tax returns on which he excluded his military retirement pay from gross_income the individual who had given petitioner advice prepared petitioner’s and amended tax returns petitioner included with his amended tax returns worksheets entitled statement regarding military retirement showing how he computed the amount of the excluded military retirement pay on date the irs processed petitioner’s refund claims for and and refunded the following amounts year income_tax interest dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure iii the irs’ examination of petitioner’ sec_2010 tax_return the irs examined petitioner’ sec_2010 tax_return during the examination petitioner created a worksheet to show how he had calculated the amount of the military retirement pay he had excluded from gross_income for this worksheet was similar to the worksheets petitioner filed with his amended tax returns in a notice_of_deficiency dated date the irs determined petitioner’s military retirement pay of dollar_figure was includable in gross_income for discussion petitioner concedes see supra note that his military retirement pay is not excludable from gross_income for under sec_104 or sec_122 as he initially asserted nonetheless petitioner asserts that even if his military retirement pay is not excludable from gross_income under sec_104 or sec_122 respondent is estopped under the doctrines of equitable_estoppel and promissory estoppel from denying that petitioner’s military retirement pay is excludable from gross_income for petitioner points to the irs’ acceptance of his amended tax returns for and on which he excluded his 6also petitioner did not include the military retirement pay he received in on his tax_return for the irs issued petitioner a notice_of_deficiency dated date for that determined his military retirement pay was includable in gross_income for petitioner filed a timely petition with this court for on date this court issued an opinion in taylor v commissioner t c summary opinion in that opinion the court determined that petitioner’s military retirement pay was includable in gross_income for and that petitioner was not liable for a sec_6662 accuracy- related penalty with respect to the excluded taxable_portion of his military retirement pay military retirement pay from gross_income and for which the irs issued him refunds the burden_of_proof is on the party claiming estoppel against the government see rule a 98_tc_695 the court concludes that petitioner has not met his burden_of_proof and respondent is not estopped from including petitioner’s military retirement pay in gross_income for i equitable_estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment 74_tc_743 aff’d 673_f2d_784 5th cir see megibow v commissioner tcmemo_2004_41 tax ct memo lexi sec_43 at the doctrine_of equitable_estoppel is based upon the grounds of public policy fair dealing good_faith and justice and is designed to aid the law in the administration of justice where without its aid injustice might result graff v commissioner t c pincite the supreme court has held that the government may not be estopped on the same terms as any other litigant 467_us_51 see opm v richmond 496_us_414 the general_rule is that the government is neither bound nor estopped by the acts of its officers and agents in entering into an agreement or arrangement to do or cause to be done what the law does not permit or sanction graff v commissioner t c pincite equitable_estoppel has been applied against the government only where justice and fair play require it id pincite it has also been recognized that invoking the doctrine_of equitable_estoppel against the government must be treated with utmost caution since its sanction in any case would result in having individual tax_liability depend not upon the factors and measures prescribed by congress as applicable to all but upon the statements and conduct of a particular government officer in respect of each individual 11_bta_1040 thus the doctrine_of equitable_estoppel is applied against the commissioner only with utmost caution and restraint 312_f2d_311 9th cir aff’g in part rev’g in part 32_tc_998 124_tc_56 hoffstetter v commissioner t c pincite graff v commissioner t c pincite petitioner asserts that respondent should be equitably estopped from denying petitioner’s exclusion of his military retirement pay from gross_income because the irs accepted his amended tax returns for and and he relied on these actions to his detriment when he excluded his military retirement pay from gross_income on hi sec_2010 tax_return specifically petitioner emphasizes that the actions by the irs promoted the expectations of the petitioner that the amendment process law used by the petitioner was just petitioner asserts that because the irs accepted his and amended tax returns which excluded his military retirement pay from gross_income the irs is estopped from taking a different position for in order to invoke the doctrine_of equitable_estoppel against the united_states petitioner must establish conduct constituting a representation of material fact actual or imputed knowledge of such fact by the representor ignorance of the fact by the representee actual or imputed expectation by the representor that the representee will act in reliance upon the representation actual reliance thereon and detriment on the part of the representee hofstetter v commissioner t c pincite the irs’ acceptance of petitioner’s amended and tax returns which excluded petitioner’s military retirement pay from gross_income 7petitioner asserts that he also filed a amended tax_return to exclude his military retirement pay and that the irs accepted the amended tax_return respondent has not agreed with this statement and it has not been stipulated however was a mistake of law by the irs not a mistake of fact equitable_estoppel does not bar or prevent the irs from correcting a mistake of law auto club of mich v commissioner 353_us_180 schuster v commissioner f 2d pincite see 120_tc_109 gross_income means all income from whatever source derived sec_61 pensions and retirement allowances constitute gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs military retirement pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir in general the law does not permit military retirement pay for length of service to be excluded from gross_income see 17_tc_830 holt v commissioner tcmemo_1999_348 tax ct memo lexi sec_402 at by accepting petitioner’s amended tax returns and issuing refunds for and employees of the irs incorrectly applied the law requiring military retirement pay be included in gross_income the irs may correct mistakes of law even where a taxpayer may have relied to his detriment on the irs’ mistake 381_us_68 see greenfeld v commissioner tcmemo_1966_83 tax ct memo lexis at holding irs not estopped from disallowing net losses after failing to make such changes during audits of prior year tax returns the irs has the power to correct mistakes of law because an irs employee by neglect or otherwise cannot bind the irs to an erroneous interpretation of law graff v commissioner t c pincite thus respondent is not estopped from correcting the mistake of law for accordingly the court concludes that equitable_estoppel is not applicable and respondent is not estopped from determining that petitioner’s military retirement pay is includable in gross_income for ii promissory estoppel petitioner also contends that the doctrine_of promissory estoppel applies to enforce a promise the irs made to petitioner that the exclusion of his military retirement pay from gross_income for was correct by accepting his amended tax returns for and petitioner uses the terms equitable_estoppel and promissory estoppel interchangeably to refer to his estoppel theory the court has concluded that equitable_estoppel does not apply in this case to the extent petitioner asserts that the separate doctrine_of promissory estoppel prevents the irs from including his military retirement in gross_income for the court also concludes that promissory estoppel does not apply in this case promissory estoppel is different from equitable_estoppel equitable_estoppel is based on a representation of fact rather than a promise black’s law dictionary 9th ed p romissory estoppel is used to create a cause of action whereas equitable_estoppel is used to bar a party from raising a defense or objection it otherwise would have or from instituting an action which it is entitled to institute 657_f2d_1064 9th cir the court understands petitioner’s contention to be that respondent should be barred from objecting to the exclusion of his military retirement pay from gross_income because the irs previously allowed the exclusions on his prior year amended tax returns petitioner misunderstands the doctrine_of promissory estoppel petitioner’s argument is based on equitable_estoppel however to the extent petitioner invokes the theory of promissory estoppel and without deciding whether this court has jurisdiction to hear such a claim the doctrine is not applicable in this case the irs did not make any promise to petitioner to exclude his military retirement pay from gross_income by accepting his amended tax returns for and the notices petitioner received in response to his and amended tax returns state as you requested we changed your account for and to correct your pensions and annuities this statement is neither a statement of fact nor a promise to petitioner that his military retirement pay was properly excluded from gross_income these statements by the irs were the result of actions by irs employees and as discussed above those actions were the result of a mistake of law the irs is not required for any given year to allow a tax_benefit permitted for a previous or subsequent year see 113_tc_158 each taxable_year stands alone and the irs may challenge for a succeeding year what was condoned or agreed to for a prior year jeanmarie v commissioner tcmemo_2003_337 tax ct memo lexi sec_338 at see pekar v commissioner t c pincite kiourtsis v commissioner tcmemo_1996_534 tax ct memo lexi sec_552 at applying the principle in the context of a sec_104 case in his opening brief petitioner contends that under the taxpayer_bill_of_rights the irs promised him t he right to a fair and just tax system although the court can appreciate petitioner’s frustration respondent is not precluded from 8in the stipulation of facts the parties include copies of these notices only for and petitioner did not provide a copy of the notice he received from the irs in response to his amended tax_return however neither petitioner nor respondent has provided any documents to indicate that the notice would be any different from the and notices including petitioner’s military retirement pay in gross_income for despite the irs’ acceptance of his amended tax returns and issuance of refunds for prior years the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit the court sustains respondent’s determination except to the extent of respondent’s concession to reflect the foregoing including respondent’s concession decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty under sec_6662
